DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2006/0157791 A1 hereinafter referred to as “Lee”).
With respect to claim 1, Lee discloses, in Figs.4A-4B, a field-effect transistor (FET) comprising: an assembly of source (S1, S2), gate (62A, 62B), and drain (D1, D2) implemented on an active region (65A, 65B); a first body contact (66A, 66C) implemented at a first end of the assembly; and a second body contact (66B, 66D) implemented at a second end of the assembly, the second end distal from the first end along a width of the field-effect transistor (see Par.[0031] wherein source S, drain D, gate 62, active body/channel regions 65 and body tie regions 66 are disclosed), the first body contact (66A, 66C) and the second body contact (66B, 66D) coupled to a diode (P-N diodes, 67) (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
With respect to claim 2, Lee discloses, in Figs.4A-4B, the field-effect transistor wherein the diode is a P-N junction diode (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
With respect to claim 3, Lee discloses, in Figs.4A-4B, the field-effect transistor wherein the diode is a PMOS field- effect transistor (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 2016/0336991 A1 hereinafter referred to as “Mason”).
With respect to claim 1, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, a field-effect transistor (FET) comprising: an assembly of source, gate, and drain implemented on an active region (e.g. see Figs.8A-8B, 24, 27, Par.[0128], [0130], [0133], [0146], [0162] wherein the gate, source, drain and body are shown to be configured and provided so as to allow operation of the FET); a first body contact (260) implemented at a first end of the assembly; and a second body contact (260) implemented at a second end of the assembly, the second end distal from the first end along a width of the field-effect transistor (see Fig.27, Par.[0199]-[0201] wherein body contact regions at each end of gate is disclosed), the first body contact and the second body contact coupled to a diode (D) (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein SOI FET device (as presented for example in Fig.27) is coupled with diode D).
With respect to claim 4, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, a radio-frequency (RF) module (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed) comprising: a packaging substrate (106) configured to receive a plurality of devices (see for example, Figs.13, 18-19 Par.[0148]-[0152] and [0165] wherein package wafer 106 to receive plurality of FETs 102 is disclosed); and a die (100) mounted on the packaging substrate (106), the die (100) including a field-effect transistor (FET) having an assembly of source, gate, and drain implemented on an active region (e.g. see Figs.8A-8B, 24, 27, Par.[0120], [0128], [0130], [0133], [0146], [0162] wherein the gate, source, drain and body are shown to be configured and provided so as to allow operation of the semiconductor die FET 100 over wafer 106 is disclosed), the field-effect transistor further including a first body contact (206) implemented at a first end of the assembly and a second body contact (206) implemented at a second end of the assembly, the second end distal from the first end along a width of the field-effect transistor (see Fig.27, Par.[0199]-[0201] wherein body contact regions at each end of gate is disclosed), the first body contact and the second body contact coupled to a diode (D) (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein SOI FET device (as presented for example in Fig.27) is coupled with diode D).
With respect to claim 5, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency module wherein the radio-frequency module is 
With respect to claim 6, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the radio-frequency module of claim 4 wherein the die is a silicon-on- insulator (SOI) die (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed).
With respect to claim 9, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, a wireless device comprising: a transceiver (914) configured to process radio-frequency (RF) signals; a radio-frequency module (920/100) in communication with the transceiver (914), the radio-frequency module including a switching device having a field-effect transistor (FET) (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed; see Fig.81, Par.[0334]-[0336] wherein transceiver 914 can also be configured to process received signals in communication with RF SOI-MOSFETs switches 920), the field-effect transistor including an assembly of source, gate, and drain implemented on an active region (e.g. see Figs.8A-8B, 24, 27, Par.[0120], [0128], [0130], [0133], [0146], [0162] wherein the gate, source, drain and body are shown to be configured and provided so as to allow operation of the semiconductor die FET 100 over wafer 106 is disclosed), the field-effect transistor further including a first body contact implemented at a first end of the assembly and a second body contact implemented at a second end of the assembly, the second end distal from the first end along a width of the field- effect transistor (see Fig.27, Par.[0199]-[0201] wherein body contact regions at each end of gate is disclosed), the first body contact and the second body contact coupled to a diode (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein SOI FET device (as presented for example in Fig.27) is coupled with diode D); and an antenna in communication with the radio-frequency module, the antenna configured to facilitate transmitting and/or receiving of the radio-frequency signals (see Par.[0257]-[0265] and [0269]-[0270] wherein (e.g. see Figs. 45-48,54A-57D, Par.[0235]-[0239], [0248]-[0250] wherein the antenna (Ant) node in a given switch configuration provide transmission and  to receive or operate to provide different signal routing functionalities is disclosed).
With respect to claim 10, Mason discloses, in Figs.7-27, 45A-45B, 46-48, 54A-54D, 55A-55D, 56A-56D, 57A-57D, 79A-79B, 80-81, the wireless device wherein the radio-frequency module is a switch module (see Par.[0127], [0203], [0286]-[0287] wherein RF module packaging related to SOI based RF switches FETs 100 is disclosed).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US 2009/0052099 A1 hereinafter referred to as “Chee”) in view of Lee.
With respect to claim 4, Chee discloses, in Fig.5, a radio-frequency (RF) module comprising: a packaging substrate configured to receive a plurality of devices; and a die mounted on the packaging substrate, the die including a field-effect transistor (FET); and the field-effect transistor coupled to a diode (see Par.[0003], [0021], [0026]-[0027] wherein includes metal-oxide semiconductor (MOS) transistors and bipolar transistors; see Par.[0028] wherein transmit/receive (TX/RX) switch of transceiver radio frequency (RF) input device coupled with hybrid circuit 56 which includes inverters 62, 64, clamping diode 48 and transistors 50, 52 are disclosed; see Par.[0024] wherein PNP transistor is formed from the p+ diffusion, the n-well and the p-substrate). However, Chee does not explicitly disclose a die mounted on the packaging substrate, the die including a field- effect transistor (FET) having an assembly of source, gate, and drain implemented on an active region, the field-effect transistor further including a first body contact implemented at a first end of the assembly and a second body contact implemented at a second end of the assembly, the second end distal from the first end along a width of the field-effect transistor, the first body contact and the second body contact coupled to a diode.
Lee discloses, in Figs.4A-4B, a packaging substrate configured to receive a plurality of devices; and a die mounted on the packaging substrate, the die including a field-effect transistor (FET) having an assembly of source (S1, S2), gate (62A, 62B), and drain (D1, D2) implemented on an active region (65A, 65B); a first body contact (66A, 66C) implemented at a first end of the assembly; and a second body 
Chee and Lee are analogous art because they are all directed to a circuit die including ESD, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Chee to include Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hybrid circuit ESD by including H-gate SOI MOSFET connected to p-n diode as taught by Lee in order to utilize the H-gate SOI-MOSFET efficient lower triggering voltage and smaller Joule heat resulting from a higher hole mobility so as to increase the failure current thereby enhancing ESD performance beneficial for constructing robust higher quality transceiver RF based ESD protection network.
With respect to claim 5, Chee discloses, in Fig.5, the radio-frequency module wherein the radio-frequency module is a switch module (see Par.[0003], [0021], [0026]-[0027] wherein includes metal-oxide semiconductor (MOS) transistors and bipolar transistors).
With respect to claim 6, Lee discloses, in Figs.4A-4B, the radio-frequency module wherein the die is a silicon-on- insulator (SOI) die (see Par.[0027] wherein N-channel SOI MOSFETs with an H-gate die is disclosed).
With respect to claim 7, Chee discloses, in Fig.5, the radio-frequency module wherein the diode is a P-N junction diode (see Par.[0028] wherein transmit/receive (TX/RX) switch of transceiver radio frequency (RF) input device coupled with hybrid circuit 56 which includes inverters 62, 64, clamping diode 48 and transistors 50, 52 are disclosed; it is submitted that, inherently, inverter comprises PMOSFET and P-N diode (e.g. see Yen et al. US 2016/0379983 A1 in Par.[0008], [0013]-]0014)).
With respect to claim 7, Lee discloses, in Figs.4A-4B, the field-effect transistor wherein the diode is a PMOS field- effect transistor (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
With respect to claim 8, Chee discloses, in Fig.5, the radio-frequency module wherein the diode is a PMOS field-effect transistor (see Par.[0028] wherein transmit/receive (TX/RX) switch of transceiver radio frequency (RF) input device coupled with hybrid circuit 56 which includes inverters 62, 64, clamping diode 48 and transistors 50, 52 are disclosed; it is submitted that, inherently, inverter comprises PMOSFET and P-N diode (e.g. see Yen et al. US 2016/0379983 A1 in Par.[0008], [0013]-]0014)).
With respect to claim 8, Lee discloses, in Figs.4A-4B, the radio-frequency module wherein the diode is a PMOS field-effect transistor. (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
With respect to claim 9, Chee discloses, in Fig.5, A wireless device comprising: a transceiver configured to process radio-frequency (RF) signals; a radio-frequency module in communication with the transceiver, the radio-frequency module including a switching device having a field-effect transistor (FET); the field- effect transistor, the first body contact and the second body contact coupled to a diode (see Par.[0003], [0021], [0026]-[0027] wherein includes metal-oxide semiconductor (MOS) transistors and bipolar transistors; see Par.[0028] wherein transmit/receive (TX/RX) switch of transceiver radio frequency (RF) input device coupled with hybrid circuit 56 which includes inverters 62, 64, clamping diode 48 and transistors 50, 52 are disclosed; see Par.[0024] wherein PNP transistor is formed from the p+ diffusion, the n-well and the p-substrate); and an antenna (60) in communication with the radio-frequency module, the antenna configured to facilitate transmitting and/or receiving of the radio-frequency signals (see par.[0028] wherein both the receive path and the transmit path of a transceiver facilitated by antenna 60 and (2) to limit the voltage swing). However, Chee does not explicitly disclose the field-effect transistor including an assembly of source, gate, and drain implemented on an active region, the field-effect transistor further including a first body contact implemented at a first end of the assembly and a second body contact implemented at a second end of the assembly, the second end distal from the first end along a width of the field- effect transistor, the first body contact and the second body contact coupled to a diode.

Chee and Lee are analogous art because they are all directed to a circuit die including ESD, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Chee to include Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hybrid circuit ESD by including H-gate SOI MOSFET connected to p-n diode as taught by Lee in order to utilize the H-gate SOI-MOSFET efficient lower triggering voltage and smaller Joule heat resulting from a higher hole mobility so as to increase the failure current thereby enhancing ESD performance beneficial for constructing robust higher quality transceiver RF based ESD protection network.
With respect to claim 10, Chee discloses, in Fig.5, the radio-frequency module wherein the radio-frequency module is a switch module (see Par.[0003], [0021], [0026]-[0027] wherein includes metal-oxide semiconductor (MOS) transistors and bipolar transistors).
With respect to claim 11, Chee discloses, in Fig.5, the radio-frequency module wherein the diode is a P-N junction diode (see Par.[0028] wherein transmit/receive (TX/RX) switch of transceiver radio frequency (RF) input device coupled with hybrid circuit 56 which includes inverters 62, 64, clamping diode 48 and transistors 50, 52 are disclosed; it is submitted that, inherently, inverter comprises PMOSFET and P-N diode (e.g. see Yen et al. US 2016/0379983 A1 in Par.[0008], [0013]-]0014)).
With respect to claim 11, Lee discloses, in Figs.4A-4B, the field-effect transistor wherein the diode is a PMOS field- effect transistor (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
With respect to claim 12, Chee discloses, in Fig.5, the radio-frequency module wherein the diode is a PMOS field-effect transistor (see Par.[0028] wherein transmit/receive (TX/RX) switch of transceiver radio frequency (RF) input device coupled with hybrid circuit 56 which includes inverters 62, 64, clamping diode 48 and transistors 50, 52 are disclosed; it is submitted that, inherently, inverter comprises PMOSFET and P-N diode (e.g. see Yen et al. US 2016/0379983 A1 in Par.[0008], [0013]-]0014)).
With respect to claim 12, Lee discloses, in Figs.4A-4B, the radio-frequency module wherein the diode is a PMOS field-effect transistor. (see Par.[0034] wherein the P-N diodes formed between the p-well 69 and p-type doped region 67 of the parasitic NPN bipolar junction transistors are disclosed).
Citation of Pertinent Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior arts of record on form PTO-892, either alone or in combination, anticipate all the claimed limitations of claims 1-12.
Examiner’s Telephone/Fax Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818